EXHIBIT 13.01 UBS MANAGED FUTURES LLC (ASPECT SERIES) (A Series of a Delaware Series Limited Liability Company) Financial Statements for the year ended December 31, 2007 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006 and Report of Independent Registered Public Accounting Firm F-1 INDEX TO FINANCIAL STATEMENTS Affirmationof UBS Managed Fund Services Inc. F-3 Report of Independent Registered Public Accounting Firm F-4 Statements of Financial Condition as of December 31, 2007 and 2006 F-5 Statements of Operations for the year ended December 31, 2007 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006 F-6 Statements of Changes in Members’ Capital for the year ended December 31, 2007 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006 F-7 Condensed Schedule of Investments for the year ended December 31, 2007 F-8 Notes to Financial Statementsfor the year ended December 31, 2007 F-9 F-2 AFFIRMATION OF UBS MANAGED FUND SERVICES INC. In compliance with the Commodity Futures Trading Commission’s regulations, I hereby affirm that to the best of my knowledge and belief, the information contained in the statements of financial condition of UBS Managed Futures LLC (Aspect Series) at December31, 2007 and 2006, including the condensed schedule of investments as of December 31, 2007, and the related statements of operations, changes in members’ capital and financial highlights for the years ended December31, 2007 and 2006, are accurate and complete. /s/Julie M. DeMatteo Julie M.
